CATES, Judge.
Assault with intent to rob: sentence, five years in the penitentiary.
I
The original indictment was set aside because of what the Supreme Court in State ex rel. Gregg v. Maples, 286 Ala. 274, 239 So.2d 198, characterized as a species of “fraud in law.” The effect of that opinion was to set aside a method of making up the jury roll of Madison County—seemingly between the dates of January 1 and sometime after September 3, 1970 (the date of the Supreme Court’s opinion).
No exception was taken to the second indictment.
II
We have carefully considered the entire record as required by Code 1940, T. IS, § 389 and conclude that reversible error is not made to appear. Accordingly, the judgment below is due to be
Affirmed.